The first count of the indictment upon which the conviction of this appellant was rested, charged that he feloniously took and carried away one automobile the personal property of P. E. Owens, etc. The court, as the law requires, fixed his punishment and sentenced appellant to an indeterminate term of imprisonment in the penitentiary for not less than eight years nor more than nine years. From the judgment of conviction pronounced and entered this appeal was taken. After a careful examination of the record, we discover no error, in the proceedings of the court below, in or upon the record on which this appeal is predicated. In the absence of a bill of exceptions, rulings of the court upon special charges requested, will not be considered on appeal.
Affirmed.